DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Michael Britton on 25 March 2021.

The application has been amended as follows: 
	
Please amend claims 9 and 20.

	9.	(Currently Amended)  The drainage control mechanism of the inner tub according to claim 8, wherein the drainage control mechanism further comprises a fixing shell, the fixing shell is mounted on the fixing seat, the valve plug is arranged in the fixing shell, and a sealing sleeve of the valve plug is connected with the fixing shell.

--a drainage control mechanism fixing seat the sealing structure is arranged between the fixing shell and the 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance, the prior art fails to disclose or make obvious the limitations of claim 1, claiming a drainage control mechanism of an inner tub, of which a bottom is provided a drainage port, the drainage control mechanism being arranged on a bottom of an outer tub, and at least comprising a valve plug capable of being stretchable and retractable, wherein the valve plug moves upwards to close the drainage port, moves downwards to open the drainage port, the drainage control mechanism further comprises a crank-link structure, a lower end of the valve plug is connected with a link of the crank-link structure, an idle stroke is arranged between the link and a crank, and/or arranged between the link and the valve plug.
The closest prior art of record is that of JP 2002-031261 to Takeda et al. (Takeda).  Takeda teaches a water drainage control mechanism for a washing machine, comprising a telescopic slide (valve plug) along with a shaft-cam arrangement (crank-link), a slide bar, and an idle stroke.  Takeda does not teach that the valve plug moves upward to close the drainage port, and moves downward to open the drainage port or 
The advantage of the current invention over that of the prior art to Takeda is that 1) by having the valve plug move upward and downward as opposed to side to side as in Takeda, mold and bacteria production may be reduced as the drainage is in a gravity type top-down arrangement; and 2) the idle stroke arrangement allows for longevity of design and better sealing through a torque advantage thereof.
Since claim 1 is allowed, claims 2-20 which depend thereon are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711